OPINION — AG — (1) A RESOLUTION IS GENERALLY LESS SOLEMN AND FORMAL THAN AN ORDINANCE AND IS ORDINARILY AN ACT OF A SPECIAL OR TEMPORARY CHARACTER WHICH IS MERELY DECLARATORY OF THE WILL OR OPINION OF THE MUNICIPAL CORPORATION IN A GIVEN MATTER. IT IS THE NATURE OF A MINISTERIAL OR ADMINISTRATIVE ACT AND IS NOT LAW. AN ORDINANCE IS A CONTINUING REGULATION AND IS A PERMANENT RULE OF CONDUCT OF GOVERNMENT FOR THE MUNICIPALITY. IN THE CONTEXT OF THE OKLAHOMA LAW THE TERM BY LAW CAN BE EQUATED WITH THE TERM ORDINANCE AS DEFINED ABOVE. (2) GENERALLY, A FACTUAL DETERMINATION OF THE CHARACTERISTICS OF THE MUNICIPAL LEGISLATION CONTEMPLATED IS REQUIRED IN ORDER TO DETERMINE IF IT WOULD BE WITHIN THE DEFINITION OF AN ORDINANCE AND THUS REQUIRE ENACTMENT IN ACCORDANCE WITH THE OKLAHOMA STATUTES GOVERNING ORDINANCES. (3) THE VETO POWER OF THE MAYOR SET OUT IN 11 O.S. 1971 624 [11-624], IS APPLICABLE ONLY WHERE THE MUNICIPAL LEGISLATIVE ACT IN QUESTION HAS THE FORCE AND EFFECT OF AN ORDINANCE. CITE: 11 O.S. 1971 672 [11-672] (JAMES C. PECK)